911 F.2d 726Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jorge Luis Lopez WAGNER, Defendant-Appellant.
No. 89-5208.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 20, 1990.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Solomon Blatt, Jr., Senior District Judge.  (CR No. 88-461)
H. Stanley Feldman, North Charleston, S.C., for appellant.
Robert Claude Jendron, Jr., Assistant United States Attorney, Columbia, S.C., for appellee.
D.S.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jorge Luis Lopez Wagner appeals his conviction and sentence for possession with intent to distribute a controlled substance on board a vessel subject to jurisdiction of the United States (46 U.S.C. Sec. 1903(a)).  His counsel has filed a brief with this Court in accordance with Anders v. California, 386 U.S. 738 (1967), indicating that there are no arguable issues of merit in this appeal, and he requests permission to withdraw as Wagner's counsel.  Wagner has been notified of his right to file a supplemental brief.  As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We conclude that there are no nonfrivolous grounds for this appeal and affirm the judgment of conviction.


2
In the case of an unsuccessful appellant represented by appointed counsel, the plan adopted by the Fourth Circuit Judicial Counsel for implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A) requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of his client.  Therefore, counsel's request to withdraw from further representation is denied.


3
Because the record discloses no reversible error, we dispense with oral argument and affirm the judgment of conviction.


4
AFFIRMED.